UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-1792


JENNIFER NICOLE FOSTER,

                    Plaintiff - Appellant,

             v.

AMANDA FISHER, Magistrate, 28th Judicial District, State of North Carolina, in
her official and individual capacities; JACK VAN DUNCAN, Sheriff, Buncombe
County, North Carolina, in his official and individual capacities; JOHN DOE,
Buncombe County Sheriff Deputy Number One, in his official and individual
capacities; CALVIN HILL, Chief District Court Judge, 28”’ Judicial District, State
of North Carolina, in his official and individual capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:14-cv-00292-MR-DSC)


Submitted: April 28, 2017                                       Decided: May 18, 2017


Before TRAXLER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Nicole Foster, Appellant Pro Se. Grady L. Balentine, Jr., Special Deputy
Attorney General, Raleigh, North Carolina; Curtis William Euler, Asheville, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jennifer Nicole Foster filed a civil action under 42 U.S.C. § 1983 (2012) against

Magistrate Amanda Fisher, Chief District Judge Calvin Hill, and other defendants not

relevant to this appeal.      Foster appeals the district court’s orders adopting the

recommendation of the magistrate judge and granting the Defendants’ motions to dismiss

and denying Foster’s motion to alter or amend the judgment. We affirm.

                                             A.

       First, Foster argues that the district court erred in rejecting her perjury claim

against Fisher. We agree with the district court that Foster has failed to articulate how

the alleged perjury amounts to a viable civil rights claim under 42 U.S.C. § 1983 (2012).

Likewise, she fails to suggest that Fisher’s alleged perjury gives rise to a private right of

action absent a civil rights violation. In light of these determinations, we conclude that it

is unnecessary to evaluate Foster’s arguments regarding the district court’s application of

Rooker-Feldman * and absolute witness immunity.

                                             B.

       Next, Foster contends that the district court erred in granting Fisher judicial

immunity as to Foster’s claims arising out of her arrest and detention. “[J]udges are

absolutely immune from suit for a deprivation of civil rights” for actions taken within

their jurisdiction. King v. Myers, 973 F.2d 354, 356 (4th Cir. 1992). “Magistrates are


       *
        Dist. Of Columbia Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923).


                                             3
judicial officers, and are thus entitled to absolute immunity under the same conditions as

are judges.” Id. However, to be entitled to immunity, the act taken must be a “judicial

act”—i.e., a “function [that is] normally performed by a judge, and [for which] the parties

dealt with the judge in his or her judicial capacity.” Id. (citation and internal quotation

marks omitted). In addition, “[a] judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (internal quotation marks

omitted). After review of the record, we conclude that Fisher was performing a judicial

act, and that she did not act in the clear absence of all jurisdiction, as she was exercising

her statutorily-authorized contempt power. Accordingly, we conclude that the district

court correctly determined that Fisher is entitled to judicial immunity for any claims for

monetary relief arising out of the original contempt determination or Foster’s arrest and

detention.

       Because judicial immunity does not apply to claims for equitable relief,

Timmerman v. Brown, 528 F.2d 811, 814 (4th Cir. 1975), we next consider whether the

district court erred in denying declaratory relief on Foster’s claims that Fisher violated

her constitutional rights by illegally arresting and convicting her and by detaining her

through improper bond procedures. We conclude that the district court did not abuse its

discretion in declining to grant Foster declaratory relief because Foster has failed to

demonstrate that doing so would relieve any “uncertainty, insecurity, and controversy.”

Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 422 (4th Cir. 1998).

                                             4
                                              C.

       Finally, Foster contends that the district court erred in rejecting her allegations that

Hill is liable for Fisher’s constitutional violations based on his role as Chief Judge of

North Carolina’s 28th Judicial District. To establish a claim of supervisory liability

under § 1983, Foster must show that (1) Hill had knowledge that Fisher engaged in

conduct that posed a pervasive and unreasonable risk of constitutional injury; (2) Hill’s

response to this knowledge was sufficiently inadequate to amount to deliberate

indifference; and (3) there was a causal link between Hill’s inaction and the constitutional

injury. Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014). Foster has failed to

satisfy this burden, as she cannot demonstrate that Hill had supervisory authority over

Fisher, much less that he provided an inadequate response to known problematic conduct

that was causally related to Foster being held in contempt.

       Accordingly, we deny Foster’s motion to appoint counsel and affirm the judgment

of the district court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              5